The plaintiffs brought suit to enjoin the defendant from erecting any building on his lands which would be an obstruction to a certain public road. A temporary restraining order was issued and dissolved by the presiding judge at the hearing after considering numerous affidavits filed on behalf of all parties. It will be noted that the action was not dismissed and the matters in controversy were left open for final determination by the orderly course of procedure. Finding no error, we affirm the judgment.
Affirmed.